Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Sub-Item 77O Rule 10f-3 Transaction DREYFUS MANAGER FUNDS II - Dreyfus Balanced Opportunity Fund On May 29, 2008, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased $195,000 of a corporate bond issued by Cox Communications Inc (6.25 6/01/2018, CUSIP No.:224044BS5) (the "Bonds") at a purchase price of $99.605 per unit. The Bonds were purchased from an underwriting syndicate of which BNY Capital Markets, Inc., an affiliate of the Fund, was a member. BNY Capital Markets, Inc. received no benefit in connection with the transaction. The following is a list of the syndicate's primary members: BNY Capital Markets, Inc. JP Morgan Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting
